UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina 28658 (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,539,056 shares of common stock, outstanding at October 31, 2009. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2009 (Unaudited) and December 31, 2008 3 Consolidated Statements of Earnings for the three months ended September 30, 2009 and 2008 (Unaudited), and for the nine months ended September 30, 2009 and 2008 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended September 30, 2009 and 2008 (Unaudited), and for the nine months ended September 30, 2009 and 2008 (Unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-17 Item 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 18-30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33-36 Signatures 37 Certifications 38-40 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,”“anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission, including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s annual report on Form 10-K for the year ended December 31, 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Dollars in thousands) September 30, December 31, Assets 2009 2008 (Unaudited) Cash and due from banks $ 35,775 19,743 Interest bearing deposits 1,412 1,453 Federal funds sold - 6,733 Cash and cash equivalents 37,187 27,929 Investment securities available for sale 188,352 124,916 Other investments 6,117 6,303 Total securities 194,469 131,219 Mortgage loans held for sale 1,577 - Loans 782,272 781,188 Less allowance for loan losses (15,474 ) (11,025 ) Net loans 766,798 770,163 Premises and equipment, net 17,539 18,297 Cash surrender value of life insurance 7,216 7,019 Accrued interest receivable and other assets 16,445 14,135 Total assets $ 1,041,231 968,762 Liabilities and Shareholders' Equity Deposits: Non-interest bearing demand $ 111,578 104,448 NOW, MMDA & savings 272,865 210,058 Time, $100,000 or more 240,440 220,374 Other time 169,435 186,182 Total deposits 794,318 721,062 Demand notes payable to U.S. Treasury 444 1,600 Securities sold under agreement to repurchase 31,911 37,501 Short-term Federal Reserve Bank borrowings 12,500 5,000 FHLB borrowings 77,000 77,000 Junior subordinated debentures 20,619 20,619 Accrued interest payable and other liabilities 4,940 4,852 Total liabilities 941,732 867,634 Shareholders' equity: Series A preferred stock, $1,000 stated value; authorized 5,000,000 shares; issued and outstanding 25,054 shares in 2009 and 2008 24,441 24,350 Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,539,056 shares in 2009 and 2008 48,269 48,269 Retained earnings 23,043 22,985 Accumulated other comprehensive income 3,746 5,524 Total shareholders' equity 99,499 101,128 Total liabilities and shareholders' equity $ 1,041,231 968,762 See accompanying notes to consolidated financial statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings (Dollars in thousands, except per share amounts) Three months ended Nine months ended September 30, September 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ 10,662 12,734 32,603 38,407 Interest on federal funds sold - 17 1 52 Interest on investment securities: U.S. Government agencies 1,385 1,065 3,947 3,305 States and political subdivisions 325 225 866 668 Other 31 80 90 315 Total interest income 12,403 14,121 37,507 42,747 Interest expense: NOW, MMDA & savings deposits 789 807 2,066 2,514 Time deposits 2,213 3,536 7,669 11,467 FHLB borrowings 911 891 2,666 2,722 Junior subordinated debentures 116 233 445 790 Other 103 159 312 513 Total interest expense 4,132 5,626 13,158 18,006 Net interest income 8,271 8,495 24,349 24,741 Provision for loans losses 3,139 1,035 7,156 2,107 Net interest income after provision for loan losses 5,132 7,460 17,193 22,634 Non-interest income: Service charges 1,511 1,411 4,094 3,814 Other service charges and fees 472 575 1,568 1,842 Gain (loss) on sale and write-down of securities (79 ) (140 ) 1,072 (140 ) Mortgage banking income 129 165 633 526 Insurance and brokerage commissions 87 104 286 330 Miscellaneous 383 391 1,287 1,542 Total non-interest income 2,503 2,506 8,940 7,914 Non-interest expense: Salaries and employee benefits 3,596 3,890 11,231 11,435 Occupancy 1,357 1,228 3,990 3,652 Other 2,391 2,160 7,421 6,234 Total non-interest expense 7,344 7,278 22,642 21,321 Earnings before income taxes 291 2,688 3,491 9,227 Income taxes (9 ) 942 1,206 3,234 Net earnings 300 1,746 2,285 5,993 Dividends and accretion on preferred stock 348 - 898 - Net earnings (loss) available to common shareholders $ (48 ) 1,746 1,387 5,993 Basic earnings (loss) per share $ (0.01 ) 0.31 0.25 1.07 Diluted earnings (loss) per share $ (0.01 ) 0.31 0.25 1.06 Cash dividends declared per share $ 0.07 0.12 0.24 0.36 See accompanying notes to consolidated financial statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) (Dollars in thousands) Three months ended Nine months ended September 30, September 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net earnings $ 300 1,746 2,285 5,993 Other comprehensive income (loss): Unrealized holding gains (losses) on securities available for sale 2,560 (636 ) 839 (1,087 ) Reclassification adjustment for (gains) losses on sale and write-downs of securities available for sale included in net earnings 79 140 (1,072 ) 140 Unrealized holding gains (losses) on derivative financial instruments qualifying as cash flow hedges (304 ) 263 (2,294 ) 876 Reclassification adjustment for gains on derivative financial instruments qualifying as cash flow hedges included in net earnings (25 ) - (25 ) - Total other comprehensive income (loss), before income taxes 2,310 (233 ) (2,552 ) (71 ) Income tax expense (benefit) related to other comprehensive income: Unrealized holding gains (losses) on securities available for sale 997 (248 ) 327 (423 ) Reclassification adjustment for (gains) losses on sale and write-downs of securities available for sale included in net earnings 30 55 (418 ) 55 Unrealized holding gains (losses) on derivative financial instruments qualifying as cash flow hedges (158 ) 19 (683 ) 174 Total income tax (expense) benefit related to other comprehensive income 869 (174 ) (774 ) (194 ) Total other comprehensive income (loss), net of tax 1,441 (59 ) (1,778 ) 123 Total comprehensive income $ 1,741 1,687 507 6,116 See accompanying notes to consolidated financial statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Nine months ended September 30, 2009 and 2008 (Dollars in thousands) 2009 2008 (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ 2,285 5,993 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, amortization and accretion 2,033 1,214 Provision for loan losses 7,156 2,107 Gain on sale of investment securities (1,795 ) (160 ) Write-down of investment securities 723 300 Gain on ineffective portion of derivative financial instruments (25 ) - Loss (gain) on sale of repossessed assets 44 (38 ) Write-down of other real estate and repossessions 477 172 Origination of mortgage loans held for sale (1,577 ) - Change in: Cash surrender value of life insurance (197 ) (182 ) Other assets (2,853 ) (1,204 ) Other liabilities 88 (1,258 ) Net cash provided by operating activities 6,359 6,944 Cash flows from investing activities: Purchases of investment securities available for sale (128,710 ) (33,485 ) Proceeds from calls, paydowns and maturities of investment securities available for sale 35,361 14,142 Proceeds from sales of investment securities available for sale 30,743 23,445 Purchases of other investments (1,176 ) (2,978 ) Proceeds from sale of other investments 788 3,110 Net change in loans (6,361 ) (46,601 ) Purchases of premises and equipment (693 ) (1,613 ) Proceeds from sale of premises and equipment 1 34 Proceeds from sale of repossessed assets 1,072 1,560 Net cash used by investing activities (68,975 ) (42,386 ) Cash flows from financing activities: Net change in deposits 73,256 60,229 Net change in demand notes payable to U.S. Treasury (1,156 ) - Net change in securities sold under agreement to repurchase (5,590 ) 4,647 Proceeds from FHLB borrowings 24,100 68,600 Repayments of FHLB borrowings (24,100 ) (79,100 ) Proceeds from FRB borrowings 45,000 - Repayments of FRB borrowings (37,500 ) - Proceeds from exercise of stock options - 44 Common stock repurchased - (549 ) Cash dividends paid on Series A preferred stock (807 ) - Cash dividends paid on common stock (1,329 ) (2,015 ) Net cash provided by financing activities 71,874 51,856 Net change in cash and cash equivalent 9,258 16,414 Cash and cash equivalents at beginning of period 27,929 29,800 Cash and cash equivalents at end of period $ 37,187 46,214 6 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows, continued Nine months ended September 30, 2009 and 2008 (Dollars in thousands) 2009 2008 (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 13,434 18,221 Income taxes $ 1,483 3,262 Noncash investing and financing activities: Change in unrealized gain (loss) on investment securities available for sale, net $ (142 ) (578 ) Change in unrealized gain (loss) on derivative financial instruments, net $ (1,636 ) 702 Transfer of loans to other real estate and repossessions $ 3,387 3,209 Financed portion of sale of other real estate $ 818 883 Accretion of Series A preferred stock discount $ 91 - Cumulative effect of adoption of EITF 06-4 $ - 467 See accompanying notes to consolidated financial statements. 7 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (1) Summary of Significant Accounting Policies The consolidated financial statements include the financial statements of Peoples Bancorp of North Carolina, Inc. and its wholly owned subsidiaries, Peoples Bank (the “Bank”) and Community Bank Real Estate Solutions, LLC, along with the Bank’s wholly owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. (collectively called the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation. The consolidated financial statements in this report are unaudited.In the opinion of management, all adjustments (none of which were other than normal accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included.Management of the Company has made a number of estimates and assumptions relating to reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with generally accepted accounting principles.Actual results could differ from those estimates. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in
